NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JUN 2 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

EDRAS NAUN CRUZ-MONTOYA,                        No.    16-70396

                Petitioner,                     Agency No. A205-727-140

 v.
                                                MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted May 24, 2017**

Before:      THOMAS, Chief Judge, and SILVERMAN and RAWLINSON,
Circuit Judges.

      Edras Naun Cruz-Montoya, a native and citizen of Honduras, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s (“IJ”) decision denying his motion for a continuance.

We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion the


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
agency’s denial of a continuance. Ahmed v. Holder, 569 F.3d 1009, 1012 (9th Cir.

2009). We deny the petition for review.

      The agency did not abuse its discretion in denying Cruz-Montoya’s motion

for a continuance for lack of good cause. See 8 C.F.R. §§ 1003.29, 1003.31(c);

Ahmed, 569 F.3d at 1012 (factors considered in determining whether the denial of

a continuance constitutes an abuse of discretion include the reasonableness of the

immigrant’s conduct).

      The record does not support Cruz-Montoya’s contention that the BIA

ignored his arguments and failed to analyze relevant factors. See Najmabadi v.

Holder, 597 F.3d 983, 990 (9th Cir. 2010) (the BIA must “merely . . . announce its

decision in terms sufficient to enable a reviewing court to perceive that it has heard

and thought and not merely reacted” (citation omitted)).

      PETITION FOR REVIEW DENIED.




                                          2                                    16-70396